Case 5:14-cv-01317-DNH-ATB Document 97 Filed 03/26/19 Page 1 of 1
v
LAW OFFICE OF DAVID TENNANT PLLC

3349 Monroe Avenue, Suite 345, Rochester, NY, 14618
585-708-9338

david.tennant@appellatezealot.com
March 26, 2019

Hon. David N. Hurd, U.S. District Judge

Alexander Pirnie Federal Bldg. and U.S. Courthouse
10 Broad Street

Utica, NY 13501

Re: Cayuga Nat/`on v. Vi/lage of Union Springs et a/., No. 5:14-cv-01317-DNH~ATB
DearJudge Hurd:

We write on behalf of both P|aintiffs and Defendants to request a brief adjournment (no more than two
weeks) of the telephonic status conference scheduled for |\/larch 27 at 2 pm.

We filed our notice of appearance on behalf of Defendants yesterday, and conferred today with counsel
for Plaintiffs. Both sides understand that this matter has been pending on the court's docket since 2014
and needs to be resolved either by settlement or litigation The two week adjournment would allow the
Village’s new counsel to get up to speed and evaluate the case, while the parties continue to discuss a
negotiated resolution.

We remain available at 2 pm tomorrow if the Court wishes to hear from the parties as currently
scheduled.

Respectfully submitted,
/s/ David Tennant

David H. Tennant

